Citation Nr: 0615014	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for dermatitis, 
previously diagnosed as psoriasis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claim and continued an evaluation of psoriasis as 
10 percent disabling.

The veteran was afforded a Board hearing at the local RO 
(Travel Board hearing) before the undersigned Acting Veterans 
Law Judge in September 2005.  A transcript of the hearing is 
associated with the claims folder.


FINDING OF FACT

Dermatitis is manifested by at least 20 percent of the entire 
body affected.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for dermatitis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision granting the full benefit sought on the issue of 
entitlement to a rating of 30 percent for dermatitis, no 
further discussion of VCAA is necessary at this point.  
Moreover, any defect of notice with respect to the effective 
date should be cured by the RO when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
will also still be able to initiate an appeal if he disagrees 
with the assigned effective date.  The Board therefore 
believes that there is no resulting prejudice to the veteran 
as a result of any perceived lack of notice regarding the 
disability rating or effective date to be assigned and that 
no useful purpose would be served by delaying appellate 
review. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The regulations for evaluation of skin disorders were amended 
effective August 30, 2002 and the veteran filed this claim 
for an increased rating in July 2003.  Therefore, only the 
new regulations are applicable in the instant case.  In the 
July 2004 statement of the case, the veteran was provided the 
revised criteria for Diagnostic Code 7806 for dermatitis or 
eczema and the revised criteria for Diagnostic Code 7816 for 
psoriasis.  It is noteworthy that the criteria for these 
revised Diagnostic Codes are identical to each other in 
evaluating skin disorders.  The RO has applied the revised 
criteria for Diagnostic Code 7816 in adjudicating the current 
claim for an increased rating.  However, because the 
veteran's most recent diagnosis now indicates that his skin 
disorder most resembles dermatitis rather than psoriasis, the 
Board will apply Diagnostic Code 7806.

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The veteran's skin disorder is evaluated as 10 percent 
disabling under Diagnostic Code 7816.  The issue is whether a 
higher rating is warranted.  The veteran has indicated, in 
his August 2004 substantive appeal, that he is specifically 
seeking a 30 percent rating for the skin disorder.

The Board notes that the veteran has reported for two recent 
VA examinations since filing this claim, first in July 2003 
and another in April 2004, to assess the severity of his 
service-connected skin disorder.  The July 2003 examination 
report noted that the veteran had "many" lesions over both 
buttock areas, around the hip girdle, the abdomen and on the 
left forearm.  An impression of psoriasis was offered.  A 
continuation of this examination report authored three days 
later indicated that the lesions averaged between 1 to 3 
centimeters across.  The April 2004 VA examination report 
offered an alternative diagnosis of dermatitis for the 
veteran's skin disability, and indicated "scattered" rashes 
1 to 2 centimeters in diameter on the trunk and extremities.

The veteran has repeatedly described, including during his 
September 2005 travel Board hearing testimony, that his skin 
disorder sporadically causes lesions to appear throughout all 
parts of his body with variable severity and quantity.  The 
veteran specifically testified that the extent of the 
disorder has repeatedly reached a peak body-coverage with 
lesions affecting substantially more than 20 percent of his 
body.  The veteran is competent to report his symptoms and 
the Board notes that the objective medical evidence of record 
corroborates the veteran's account to the extent that the VA 
examinations show the existence of numerous lesions in 
varying locations on the veteran's body.  Neither VA 
examination report contradicts the veteran's pertinent 
testimony; neither VA examination report make any clear 
indication that less than 20 percent of the veteran's body is 
affected by the skin disorder.  Furthermore, the Board 
accepts that the disorder may be the subject of exacerbation 
and remission and, for the purposes of this decision only, 
the Board accepts the veteran's testimony as competent to 
estimate that more that 20 percent of his body has been 
covered in the lesions at one time.

The Board furthermore notes the veteran's contention, 
expressed during his September 2005 Travel Board hearing, 
that the absence of systemic corticosteroids and 
immunosuppressants in his current treatment regiment does not 
reflect a lack of severity of his skin disorder but only 
reflects the abandonment of the standard treatments due to 
ineffectiveness in his case.  In this regard, the veteran's 
service medical records indicate that topical corticosteroid 
treatments, among many other approaches, have been applied in 
attempts to reduce manifestations of the veteran's skin 
disorder in the past and the notable ineffectiveness of the 
treatments was documented.  This, together with the 
documented difficulty in precisely diagnosing and remedying 
the skin disorder, offers support in the record for the 
veteran's contention that his disorder's severity may be 
indistinguishable from that which necessitates intermittent 
use of corticosteroids or immunosuppressants.

There is probative evidence in support of the veteran's claim 
through the veteran's own competent testimony regarding his 
symptoms consistent with the medical evidence of record.  Two 
VA examination reports together have offered some 
corroboration of the veteran's account without any 
significant contradiction of his testimony.  Thus, the Board 
finds that the evidence is at least in equipoise with regard 
to the question of whether 20 percent of the veteran's body 
is affected by his service-connected skin disorder.  
Resolving the benefit of the doubt in favor of the veteran, a 
30 percent evaluation is awarded under Diagnostic Code 7806.

As stated above, the veteran has stated that he was seeking a 
30 percent evaluation for the service-connected skin 
disorder.  Because such evaluation was awarded, the Board 
need not consider whether an evaluation in excess of 
30 percent is warranted.  


ORDER

A 30 percent evaluation for dermatitis, formerly diagnosed as 
psoriasis, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


